Citation Nr: 1448165	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-01 867	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the Veteran's net worth constitutes a bar to his receipt of nonservice-connected pension benefits. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from November 1972 to November 1974.  This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a March 2011 action taken by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Saint Paul, Minnesota that determined that the appellant's net worth was a bar to his receipt of nonservice-connected pension benefits.  The case was certified to the Board by the VA Regional Office (RO) in Waco, Texas.

In January 2013, the appellant presented testimony at a Travel Board hearing conducted at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

In addition to the paper claims file, there is an electronic file associated with the claim.  The electronic file does not currently contain evidence pertinent to the claim that is not already included in the paper claims file.  


FINDINGS OF FACT

1.  Based on financial disclosures made in 2008, and 2012, the PMC was informed that the appellant had a 401K plan worth $117,000 in 2008, and that the 401K plan was worth almost $118,600 in 2012.

2.  In January 2013, the appellant testified that he had $23,000 in proceeds (after taxes) from his 401K plan withdrawal in 2008.

3.  It is reasonable for the appellant to consume some part of his net worth of nearly $118,600 for his maintenance. 



CONCLUSION OF LAW

The corpus of the appellant's estate precludes the payment of nonservice-connected pension benefits.  38 U.S.C.A. §§ 1521, 1522, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.3, 3.102, 3.159, 3.274, 3.275 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, by means of a letter dated January 2011, the appellant was notified of the requirements for receipt of nonservice-connected pension benefits, including that excessive net worth and income could affect his right to pension benefits and how effective dates are assigned.  The appellant was also advised of what information and evidence he needed to submit, and he was afforded an opportunity to provide information and evidence pertinent to the claim.  The claim was denied by the PMC in March 2011, and readjudicated in the January 2012 Corpus of Estate Determination and Statement of the Case (SOC).  Based on the notice given, as well as the statements from the appellant during the course of his appeal, the Board finds that a reasonable person would have known what evidence was needed in order to substantiate his claim.  Moreover, the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim, and he has not argued that he was prejudiced by any notice failure.  Shinseki v. Sanders, 129 S. Ct. 1696, 1699 (2009).

VA must also make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The requisite wartime service has been established, and VA obtained verification of the appellant's assets from him.  He has not identified any medical expenses, any income or additional assets.  There is no indication of the existence of any other potentially relevant information or evidence which has not been obtained. 

Thus, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Thus, no further notice or assistance to the appellant is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); and Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits of the Claim

Improved (nonservice-connected) pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from a nonservice-connected disability not the result of his or her willful misconduct.  38 U.S.C.A. § 1521(a).  Basic entitlement exists in relevant part, if the veteran meets the net worth requirements under 38 C.F.R. § 3.274 and does not have an annual income in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23 as changed periodically and reported in the Federal Register.  38 U.S.C.A. §§ 1513, 1521, 1522; 38 C.F.R. § 3.3(a)(3)(v).  

Specifically, pension will be denied or discontinued when the corpus of the estate of the Veteran, and of the Veteran's spouse, if applicable, is such that under all the circumstances, including consideration of the annual income of the Veteran, the Veteran's spouse, and the Veteran's children, it is reasonable that some part of the corpus of such estates be consumed for the Veteran's maintenance.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274(a). 

The terms "corpus of estate" and "net worth" mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the claimant, except the claimant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the claimant's reasonable mode of life.  38 C.F.R. § 3.275(b). 

In determining whether some part of the claimant's estate should be consumed for the claimant's maintenance, consideration will be given to the amount of the claimant's income together with the following: Whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; number of dependents; and potential rate of depletion, including unusual medical expenses.  38 C.F.R. § 3.275(d). 

VA's pension program is intended to give beneficiaries a minimum level of financial security.  It is not intended to protect substantial assets or build up the beneficiary's estate for the benefit of heirs.  Pension entitlement is based on need and that need does not exist if a claimant's estate is of such size that he/she could use it for living expenses.  The basic issue in evaluating net worth is to determine whether or not the claimant's financial resources are sufficient to meet the claimant's basic needs without assistance from VA.  In other words, if net worth is a factor for the benefit claimed, VA should consider if it is reasonable, under all the circumstances, for the claimant to consume some of his/her estate for maintenance.  If a claimant's assets are sufficiently large that the claimant could live off these assets for a reasonable period of time, pension should be denied for excessive net worth.  If net worth is later depleted, the claimant can always reopen the pension claim.  There are no precise guidelines, however, which establish what size estate would preclude the payment of pension.  What constitutes excessive net worth is a question of fact for resolution after considering the facts and circumstances in each case.  See VA Adjudication Procedure Manual, M21-1MR, Part V, Subpart iii, Chapter 1, Section J, Topic 67, Blocks g, h (February 13, 2007).  See also M21-1MR, Part V, Subpart iii, Chapter 1, Section J, Topic 70, Block a (February 13, 2007). 

The appellant filed an application for VA nonservice-connected disability pension benefits in March 2008.  He also submitted a copy of a statement from his 401K plan administrator indicating that the March 2008 value was a little more than $117,000.  In January 2011, the appellant reported that he had no monthly expenses because he was living with his brother.  He also reported that his 401K plan had not decreased in value and that, between March 2008 and January 2011, he had taken out $29,000 from his 401K plan.  The appellant also sent a copy of a tax statement revealing that he had had wages of almost $7,000 in 2010.  

In a March 2011 administrative decision, the PMC determined that the appellant was not entitled to pension benefits based on excessive net worth.  In his April 2011 notice of disagreement (NOD), the appellant asserted that his brother could not support him any longer and that he had withdrawn all the money that he was allowed to withdraw by his 401K plan.  He also submitted a VA Form 21-8049 showing living expenses of $700 per month.  In January 2012, the appellant told a VA employee that his 401K plan was worth almost $118,600.  He also stated that he had worked a few part-time jobs that did not pay much money, but he did not provide any specifics.  The PMC issued a Corpus of the Estate Determination in January 2012, and found that the appellant's net worth was a bar to his receipt of nonservice-connected pension benefits.  The January 2012 SOC also reflects that the PMC made a finding that the appellant's assets would provide approximately 14 years of monthly living expenses for him.  

The appellant stated, in January 2012, that he could not access his 401K plan assets until he was 65 years old.  However, he did not provide any documentation to support this assertion that his assets were not liquid.  

Upon review of the evidence, the Board finds that the appellant's net worth is a bar to VA pension benefits.  38 U.S.C.A. § 1522(a); 38 C.F.R. §§ 3.274(a), 3.275.  As indicated above, size and liquidity of net worth, family income, life expectancy, and the potential rate of depletion are considered in a net worth determination.  38 C.F.R. § 3.275(d).  In this respect, the appellant's net worth of $118,000 is considerable.  Furthermore, he has not provided adequate corroboration that his assets were not liquid.  As of the date of his 2008 claim, the appellant was 56 years old.  The medical evidence of record demonstrates that he has various medical ailments that affect his ability to work and affect his overall health, but he has never applied for disability benefits from the Social Security Administration (SSA).  

The appellant testified at his January 2013 Board videoconference hearing that he took money out of his 401K plan in 2008; he said the withdrawal was for $27,000 which was reduced to $23,000 or $24,000 after taxes.  See Hearing Transcript p. 7.  However, in a January 2011 written statement submitted by the appellant, he said that the withdrawal was in the amount of $29,000.  At that time, the appellant also stated that he had no monthly expenses.  Indeed, it was not until later - in April 2011 - that the appellant reported having any monthly expenses and those expenses totaled $700 at that time.  In any case, the appellant has not explained what he did with the $23,000 he had in 2008; this money would cover 2.7 years of expenses at $700 per month.  But, throughout the course of this appeal, the appellant has denied having any money.  For example, in September 2008, he stated that he had no cash on hand or in the bank and in October 2010, he stated that he had $10.00.  However, his 2010 W-2 states that he earned nearly $7,000 in wages at a time when he had no reported monthly expenses.  In addition, he has stated that he earns money from part-time jobs but he has been vague about the amounts he has earned.  Such inconsistencies in the Veteran's statements do not assist him with his claim for pension.  And again, the appellant has not provided any documentation in support of his statement that he is unable to withdraw any more monies from his 401K fund until he turns 65 years old.

Spending at the rate of $700 a month would deplete the net worth of the appellant's estate in approximately 14 years.  As reflected by the January 2012 SOC, the appellant's life expectancy in March 2011 (age 59) was 20.6 years.  See VA Adjudication Procedure Manual, M21-1MR, Part V, Subpart iii, Chapter 1, Section J, Topic 72, Block a (February 13, 2007).  Thus, the Board acknowledges that the appellant's life expectancy exceeds the potential rate of depletion of his assets.  Regardless, the appellant's net worth is still sufficient to meet his expenses under the current rate of depletion for the foreseeable future of 14 years.  Once again, the standard by which the Board is to determine whether the net worth can be consumed to provide for maintenance is one of reasonableness.  Although spending at the current rate will ultimately deplete the financial resources of the appellant, the Board emphasizes the purpose of VA pension benefits is to give beneficiaries a minimum level of financial security.  They are not intended to protect substantial assets, subsidize discretionary spending, or build up the beneficiary's estate. 

The Board recognizes the appellant's sincere belief that he needs and is entitled to nonservice-connected pension benefits.  However, under the circumstances and the facts as presented regarding the appellant's net worth, the Board finds that some portion of the corpus of the appellant's estate may reasonably be consumed in order to provide for his own maintenance.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274(a).  In other words, the appellant's net worth is sufficient to meet his needs for the foreseeable future of approximately 14 years.  It follows that at present, the appellant does not meet the net worth eligibility requirement for pension benefits. 

If the appellant's net worth becomes significantly depleted in the future, or there are substantial necessary out-of-pocket medical expenses, he is encouraged to again file a claim for pension benefits.  Of course, he would need to submit the appropriate financial documentation.

The Board has considered the doctrine of reasonable doubt.  In this case, however, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Pension benefits are thereby precluded, and the appellant's nonservice-connected pension benefits claim must be denied.  38 U.S.C.A. §§ 1521, 1522, 5103, 5103A; 38 C.F.R. §§ 3.3, 3.274, 3.275.



ORDER

The appeal is denied, as the appellant's net worth constitutes a bar to his receipt of nonservice-connected VA pension benefits.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


